Citation Nr: 0815627	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  07-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, including 
as secondary to the service-connected status post pyeloplasty 
with flank pain.

2.  Entitlement to an increased evaluation for status post 
pyeloplasty with flank pain, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for left hand 
numbness, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 until 
October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.


FINDINGS OF FACT

1.  Coronary artery disease, status post bypass graft, was 
not incurred in or aggravated by active service, nor may it 
be presumed to be so incurred. 

2.  The veteran's kidney condition, status post pyeloplasty 
with flank pain, did not cause or make worse the coronary 
artery disease.

3.  The veteran's kidney condition status post pyeloplasty 
with flank pain is not manifested by frequent attacks of 
colic with infection (pyonephrosis), kidney function 
impaired.  

4.  The veteran's left hand numbness is not manifested by 
moderate incomplete paralysis or severe incomplete paralysis 
of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
coronary artery disease, status post bypass graft, including 
as secondary to the service-connected status post pyeloplasty 
with flank pain have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for an evaluation in excess of 20 percent 
for status post pyeloplasty with flank pain have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321,  4.1-4.14, 4.115b, 
Diagnostic Code 7599-7509 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for left hand numbness have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.123, 4.124, 4.124a, Diagnostic Code 
8615-8616 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in December 2004, August 2005, 
December 2005 and March 2006 that fully addressed all notice 
elements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

During the pendency of the appeal the U.S. Court of Appeals 
for Veterans Claims held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37 (2008). 

The veteran was not notified of the need to demonstrate the 
effect the worsening has on employment and daily life nor was 
he provided with the schedular criteria as required by 
Vazquez-Flores.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran could reasonably be expected to understand what was 
needed and, furthermore, demonstrated actual knowledge of not 
only the need to demonstrate a worsening or increase in 
severity of the disability but also of the criteria of the 
applicable Diagnostic Codes.  The veteran was advised of the 
applicable rating criteria in the December 2006 Statement of 
the Case.  Subsequently, the veteran submitted a statement 
which quoted the Statement of the Case and provided counter 
arguments to the RO's findings.  Although a readjudication 
was not performed after this Statement of the Case, the 
veteran demonstrated that he read the criteria and 
participated meaningfully in the adjudication of the case.  
Additionally, during the October 2007 Board hearing, the 
veteran referred to the Statement of the Case and indicated 
that his increased rating was denied as there was no evidence 
of frequent attacks of colic with infection necrosis.  While 
he indicated he was not positive what that meant, he 
continued to provide relevant testimony as to the current 
status of his hydronephrosis.  Similarly, he provided 
relevant testimony concerning the left hand numbness.  
Additionally, throughout the appeal, the veteran submitted 
statements and medical evidence documenting treatment for the 
conditions and at times citing the relevant rating criteria.  
Therefore, proceeding with the appeals presently does not 
inure to the veteran's prejudice. See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the service medical records, VA 
outpatient treatment records and private medical records.  
The veteran submitted VA outpatient treatment medical records 
and statements in support of his claim.  Furthermore, the 
veteran was afforded VA examinations in May 2005, August 2006 
and November 2006 in connection with his claims.  The Board 
notes that there are missing VA medical records, including a 
November 2005 electromyograph report of the left hand and 
several kidney function studies referenced in the November 
2006 VA examination.  However, the Board finds a remand to 
obtain these records is unnecessary as the veteran testified 
that he had movement of the hand and the evidence of record 
is sufficient to rate the claims.  Similarly, as the VA 
examiner reviewed and discussed in detail all relevant 
evidence, a remand to obtain such records concerning the 
kidney condition is not necessary.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran seeks service connection for coronary artery 
disease, status post coronary artery bypass graft.  
Specifically, the veteran contends his service-connected 
kidney condition caused or aggravated his heart condition.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran has a current disability as illustrated by the 
November 2006 VA examination which concluded with a diagnosis 
of coronary artery disease, status post inferior myocardial 
infarction and coronary artery bypass graft with left 
internal mammary artery graft to the left anterior descending 
artery and a saphenous vein graft to the obtuse marginal.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records, however, fail to reflect any 
complaints, treatment or diagnoses of any form of heart 
disease.  For example, a June 1954 examination described the 
heart as normal and noted no major defects or deformities.  
Additionally, the September 1957 examination performed in 
connection with the veteran's separation from service 
described the heart as normal.  

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the medical records related the current coronary artery 
disease to any event or incident during active service.

Nor is there any evidence of continuity of symptomatology.  
Rather the first post-service indication of chest pain was 
dated in July 1970 (i.e. approximately 13 years after the 
veteran's separation from service).  The next treatment for 
chest pain was not until July 1992 (i.e. approximately 22 
years).  These gaps in evidence constitute negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  The 
gaps in evidence also indicate that the heart disease did not 
manifest to a compensable degree within one year of the 
veteran's separation from service. As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 
3.307, 3.309 is not warranted.

The veteran, however, contends that the service-connected 
kidney disease caused or aggravated his heart disease.  
Specifically, he argues the kidney disease caused the 
hypertension which ultimately caused the heart disease.  The 
law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing 
service connection on a secondary basis therefore requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability. 

As described above, the veteran has a current disability.  He 
also has a service-connected disability of status post 
pyeloplasty with flank pain.  As such, the remaining question 
is whether there is evidence linking the current coronary 
artery disease to the kidney condition.  

In this regard, the veteran underwent a VA examination in 
July 1993 to ascertain the relationship between the 
hypertension and the kidney condition.  The examiner reviewed 
the records and examined the veteran.  The examiner noted 
that elevated blood pressure became apparent in the 1980s.  
The concluding diagnosis was essential hypertension.  The 
examiner noted the history of left pyeloplasty in 1956 and 
continued pain at the incisional site since that time; 
however, the examiner concluded that there did not appear to 
be any causative relationship between the hypertension and 
his previous pyeloplasty.

In April 2006, a VA physician explained that from a medical 
standpoint it was distinctly possible that underlying renal 
problems could lead to hypertension which is a major risk 
factor for coronary artery disease.  The physician concluded 
that this substantiated a possible relationship between the 
patient's service-connected renal disease and the current 
coronary artery disease.  The physician indicated it was 
possible that the veteran's past renal problems with 
hydronephrosis and status post pyeloplasty lead to 
hypertension which is a risk factor for coronary artery 
disease and heart attack.   The veteran also submitted a 
November 2006 VA outpatient treatment record that stated the 
long-standing hypertension was possibly related to kidney 
disease in the military.  

The veteran underwent a VA examination in November 2006 which 
requested the examiner comment on the relationship of the 
coronary artery disease and the service-connected kidney 
condition.  The examiner reviewed the claims file, including 
statements from the veteran's treating physician which 
reported a relationship between the left kidney condition and 
the hypertension and also between the kidney condition and 
the coronary artery disease.  The examiner explained that the 
veteran's records did not document significant renal disease 
related to hydronephrosis or pyeloplasty.  For example, the 
examiner referred to the September 2005 renal function 
evaluation that demonstrated no obstruction and indicated the 
left kidney contributed 55 percent of renal function and the 
right kidney contributed 45 percent of renal function.  The 
examiner also cited the October 2005 ultrasound that 
demonstrated no evidence of hydronephrosis and demonstrated 
the bilateral kidneys had a normal echo pattern.  Renal 
function was normal in August 2006 and although a renal 
function study performed in November 2006 demonstrated an 
elevated blood urea nitrogen (BUN) level of 30 and an 
elevated creatinine level of 1.8 and decreased estimated 
glomerular filtration rate (eGFR) of 39.6, these findings 
were likely related to effects of the aortic aneurysm repair 
surgery.  

The examiner further indicated that hypertension in patients 
with chronic unilateral ureteral occlusion occurred at a 
lower rate than with bilateral ureteral obstruction.  The 
examiner explained that an evaluation of unilateral ureteral 
obstruction as a cause of hypertension required evidence of 
renovascular hypertension as demonstrated by findings such as 
increased renin secretion from the hydronephrotic kidney, 
decreased renin secretion from the contralateral kidney or a 
positive captopril test result.  The examiner indicated that 
based upon the findings of normal renal function excluding 
the effects related to exposure to contrast dye for cardiac 
and aorta surgery, there was no current hydronephrosis and 
the September 2005 triple nuclear renal static function flow 
study demonstrated normal bilateral kidney function.  As such 
there was no evidence the veteran's hypertension was related 
to prior left kidney condition.  

The examiner concluded the veteran had essential hypertension 
that was not likely related to the history of left 
hydronephrosis or left pyeloplasty during active service.  He 
also concluded the coronary artery disease was not likely 
related to the genitourinary condition as the service related 
genitourinary condition was not demonstrated by medical 
evaluations to have caused or resulted in risk factors for 
coronary artery disease.  The examiner further noted the 
veteran had several risk factors for coronary artery disease 
that were not likely related to the service related 
genitourinary condition including: hypertension, diabetes 
type II, a family history of coronary artery disease, 
dyslipidemia, male sex, obesity and a prior history of 
smoking.  

A VA outpatient treatment record dated in May 2007 noted that 
the coronary artery disease was stable and explained that 
renal failure and hypertension were significant contributors 
to the cardiovascular morbidity and needed to be followed 
closely.  

The veteran also presented testimony at an October 2007 Board 
hearing.  He testified that he believed the coronary artery 
disease was related to the kidney condition through 
hypertension.  He denied having hypertension during service.  
The veteran explained he had scarring since he was treated 
for his kidneys in service.  He related he had his first 
heart attack in 1997; but indicated he had high blood 
pressure for longer and that had varied since the 1960s and 
1970s.  He explained he did not receive treatment for 
hypertension prior to the heart attack.  The veteran pointed 
out a VA physician indicated that underlying renal condition 
could be related to the heart condition and further reported 
the veteran's past renal problems with hydronephrosis lead to 
hypertension which is a risk factor of coronary artery 
disease.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).

In this case, the Board finds the most probative evidence 
concerning the etiology of coronary artery disease is the 
November 2006 VA examination.  The Board notes the examiner 
reviewed the claims file, including the statements of VA 
physicians who generally attributed a relationship between 
the two conditions.  He also conducted clinical testing, 
reviewed medical literature and provided a detailed rationale 
for his opinion.  In fact, the examiner pointed to distinct 
clinical findings which would suggest a relationship between 
the conditions, such as changes in renin secretion, and noted 
there was no evidence of such changes in the veteran's 
medical history. 

While some VA outpatient physicians concluded that the 
veteran's coronary artery disease may be related to the renal 
insufficiency and hypertension, they did not provide a 
detailed rationale for the findings.  The Court has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000); Bloom v. West, 12 Vet. App. 185, 
187 (1999).  Thus, a medical opinion is inadequate when it 
unsupported by medical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also, Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

Furthermore, the VA physicians merely indicated it was 
possible there was a relationship between the coronary artery 
disease and the service-connected left kidney condition.  The 
award of benefits may not be predicated on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter 
from a physician indicating that veteran's death "may or may 
not" have been averted if medical personnel could have 
effectively intubated the veteran held to be speculative); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).

To the extent the veteran submitted statements and testimony 
in which he posited that kidney condition caused high blood 
pressure which subsequently caused coronary artery disease, 
the veteran is not a medical professional competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board notes that in a February 2005 statement the veteran 
cited to "medical manuals, publications and journals" in 
support of his claim.  Significantly, he did not provide 
copies of such publications with this statement, nor did he 
provide the names, citations or other identifying information 
of these studies.  The Board notes that the Court has held 
that generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not provide competent evidence to 
establish the nexus element. See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  Medical treatise information may be 
regarded as competent evidence where "standing alone, [it] 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Wallin v. 
West, 11 Vet. App. 509, 513 (1998).  Without access to such 
articles, the Board was unable to evaluate whether the 
studies meet the criteria set forth in Wallin.  

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his heart disease is related to his service-connected 
conditions.  While the Board has carefully reviewed the 
record in depth, it has been unable to identify a basis upon 
which service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Status Post Pyeloplasty with Flank Pain

The RO granted service connection for hydronephrosis of the 
left kidney and residuals of left ureteroplasty in a February 
1958 rating decision.  At that time a 10 percent evaluation 
was assigned pursuant to Diagnostic Code 7509.  Subsequently, 
a June 1975 rating decision granted an increased evaluation 
of 20 percent pursuant to 7599-7509.  The 20 percent 
evaluation remained in effect until the present time.  The 
veteran contends the current rating evaluation does not 
accurately reflect the severity of his disability.  

Diagnostic Code 7599 indicates the disability is not listed 
in the Schedule for Rating Disabilities and it has been rated 
by analogy under a closely related disease or injury. 
38 C.F.R. §§ 4.20, 4.27. In the present case, the kidney 
disease, status post pyeloplasty with flank pain was rated by 
analogy as hydronephrosis, evaluated under 38 C.F.R. § 
4.115b, Diagnostic Code 7509.

Diagnostic Code 7509 provides a 10 percent evaluation for 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent evaluation is 
warranted for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation requires frequent attacks 
of colic with infection (pyonephrosis), kidney function 
impaired.  Severe hydronephrosis is rated as renal 
dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7509.

A February 2005 VA outpatient treatment record documented 
complaints of occasional dribbling for which the veteran 
occasionally used a pad.  He denied weight loss and 
hematuria.  The physician noted a history of left side 
ureteropelvic junction obstruction, status post pyeloplasty 
many years ago and indicated that the veteran's creatinine 
levels were stable.  The assessment was status post radical 
retropubic prostatectomy.

A May 2005 VA examination indicated the veteran was status 
post left pyeloplasty for a growth in 1956 causing left 
hydronephrosis.  The examiner explained the veteran had 
multiple intravenous pyelograms and ultrasound imaging 
showing normal renal function and size over the years.  The 
veteran had residual mild ureteral pelvic junctional 
obstruction but no recurrent hydronephrosis.  Laboratory 
findings in January 2005 reflected a BUN of 25 and creatinine 
of 1.8 with negative urinalysis.  There was periodic 
dribbling which required the occasional wearing of a pad.  
The veteran denied lethargy, weakness, anorexia, or weight 
loss or gain.  He also denied urinary frequency, hesitancy 
and weak stream.  He described dribbling but denied dysuria.  
There was no incontinence.  There was no flank pain but the 
scar was described as numb.  There was no evidence of 
recurrent urinary tract infections, renal colic or bladder 
stones.  There was no evidence of acute nephritis or prior 
hospitalizations for urinary tract disease.  The veteran 
denied active treatment and no occupational effect was noted 
with the exception of some cramping in the scar area.  

Clinical examination revealed an 8 inch scar in the left 
flank area with a 1 inch dimpling.  There was no pain or 
adherence of the scar and skin texture was normal.  The scar 
was stable without elevation or depression of the surface 
contour.  There was no inflammation, edema or keloid 
formation.  The impression was hydronephrosis, status post 
surgical removal of growth which successfully corrected 
hydronephrosis.  The veteran had residual utereopelvic 
junction obstruction, status post pyeloplasty with stable 
renal function and size and a residual stable scar with an 
area of dimpling.  A September 2005 addendum to the VA 
examination indicated the nuclear renal static function flow 
showed no obstruction.  The left kidney contributed 55 
percent of overall renal function and the right kidney 
contributed 45 percent to the total renal function.  

In June 2005, the veteran was seen at a VA outpatient 
treatment center for complaints of chest pain and was 
scheduled for a cardiac catheterization.  Prior to the 
catheterization, he presented with elevated creatinine 
levels, including readings of 2.0, 1.6, and 1.8, and at one 
point was admitted for renal protection and hydration prior 
to catheterization.  The catheterization was rescheduled and 
ultimately cancelled.  One physician described a questionable 
history of left renal tumor resection and indicated the 
veteran had received medications to protect the kidneys.  
Urinalysis was normal and a renal ultrasound was scheduled to 
evaluate the veteran for hydronephrosis, tumor and 
nephrectomy.  Another June 2005 VA outpatient treatment 
record indicated that although a cardiac catheterization was 
ordered, given the significant renal dysfunction, effectively 
single kidney and concern over dye load along with the 
veteran's exercise history, a repeat exercise treadmill test 
was performed.  The test was characterized as low risk and 
the veteran was discharged.  During a July 2005 VA outpatient 
treatment record the veteran indicated he was able to perform 
activities of daily living.  He denied urinary or fecal 
incontinence.  The medical history noted chronic renal 
insufficiency with creatinine of 1.8-2.0 after 
catheterization and coronary artery bypass graft.  The 
impression was hypertension, coronary artery disease, status 
post coronary artery bypass graft and chronic renal 
insufficiency, status post nephrectomy.  

A VA outpatient treatment record dated in February 2006 
reflected complaints of occasional dribbling, wearing 1 pad 
per day and occasional nocturnal enuresis.  However, the 
veteran indicated that he was not bothered by the symptoms.  
The physician noted the veteran had a renal scan in August 
2005 which documented an increased creatinine level of 1.9.  
A renal ultrasound showed no hydro or masses. No hematuria or 
dysuria was noted.  The physician indicated the veteran had 
an increase in creatinine with no evidence of obstruction.  
An additional renal scan was ordered and the physician 
anticipated it would be normal but indicated that if it was 
elevated another renal consultation would be ordered. 

The veteran underwent a VA examination in November 2006.  
During this examination he described lethargy, weakness and 
weight loss that he attributed to the abdominal aortic 
aneurysm repair in July 2006.  The veteran reported he 
urinated every 2-3 hours during the day and got up to urinate 
2-3 times during the night.  He did not report hesitancy, 
difficulty with stream or dysuria.  He described some 
dribbling since he had a radical prostatectomy in 1997 and 
indicated he wore a pad every day.  He denied use of any 
urinary appliances.  He indicated he had a left ureteropelvic 
junction surgery and described residuals of left flank 
discomfort described as a pain or cramp.  This pain occurred 
a couple times a month and was a sharp burning sensation 
rated as a 5 out of 10 in intensity.  The pain lasted an hour 
or less and had no known cause or relationship to the 
veteran's activities or posture.  A couple times per month 
the pain would increase to an 8 out of 10 in intensity.  The 
flare-ups lasted a minute and required he stop his 
activities.  He denied treatment for that discomfort.  There 
was no history of urinary tract infections, renal colic or 
bladder stones.  The veteran had an episodic increase in 
serum creatinine levels associated with exposure to contrast 
due for coronary angiograms and cardiac and aortic surgery.  
He denied hospitalization for urinary tract disease during 
the past year.  He denied a recurrence of prostate cancer.  
He did not require catheterization or specific treatment for 
the kidney condition.  He did not report functional, 
occupational or daily activity impairment due to the kidney 
condition with the exception of left flank pain.

The examiner reviewed the medical evidence of record.  Of 
specific note, the examiner reported the renal function 
evaluation in July 1996 was normal and another renal function 
study in September 2005 noted no obstruction and indicated 
the left kidney contributed 55% of the total function and the 
right kidney contributed 45% of the total function.  A 
February 2006 urology follow-up documented the use of pads 
for incontinence with rising creatinine.  It also noted 
episodic left flank pain at the site of the previous surgery.  
The examiner noted that renal evaluations never documented 
significant renal disease related to hydronephrosis or 
pyeloplasty.  For example, an August 2005 ultrasound showed 
no evidence of hydronephrosis with the right kidney measuring 
11.4 x 4.2 centimeters and demonstrating a normal echo 
pattern and the left kidney measuring 10.1 x 6.0 centimeters 
with a normal echo pattern.  Renal function was normal with a 
BUN of 12, creatinine of 1.2 and estimated glomerular 
filtration rate (eGFR) of 63.3 in August 2006 prior to 
undergoing aortic aneurysm repair.  Urinalysis in November 
2006 was normal without protein or microalbumin.  Renal 
function after the aortic aneurysm repair demonstrated an 
elevated BUN of 30, elevated creatinine of 1.8 and decreased 
eGFR of 39.6 which likely was related to effects of the 
surgery.  

Clinical examination of the kidneys revealed the kidneys were 
not palpable and were nontender.  The examiner noted an 
October 2006 genital/rectal examination found the genitals 
were normal.  Extremities were without cyanosis, clubbing or 
edema and normal capillary refill was noted.  There was no 
evidence on examination of congestive heart failure or 
cardiac disease and no evidence of kidney disease.  Clinical 
testing reflected a BUN of 30, creatinine of 1.8 and eGFR of 
39.6.  The diagnosis was history of left flank pain, left 
hydronephrosis, and left ureteropelvic obstruction secondary 
to a benign mass that was surgically removed during active 
service in 1956.  There was no evidence of current abnormal 
renal function or hydronephrosis as a result of the 
condition.  The veteran did report left flank pain that 
impaired daily activities for a couple minutes a month but 
otherwise no functional impairment as a result of the 
condition was noted.  The examiner opined the veteran had 
renal insufficiency which was as likely as not related to the 
coronary artery bypass graft and aortic aneurysm surgery and 
associated angiograms and was not likely related to the 
history of left hydronephrosis and pyeloplasty.  The reported 
urinary dribbling requiring the use of a pad and the erectile 
dysfunction were likely related to the prostate cancer.  

The veteran was seen at the VA outpatient treatment center in 
May 2007 VA for renal insufficiency and hypertension.  The 
physician noted a long standing history of hypertension and 
chronic kidney disease with a baseline renal function in the 
1.5 to 1.7 range.  The veteran reported he was doing 
reasonably well with no recent illnesses or hospitalizations.  
He denied urologic symptoms of frequency, hesitancy, 
straining or dribbling; however, a history of left 
hydronephrosis, status post pyeloplasty was noted.  The 
physician cited April 2007 serum findings of BUN of 25 and 
creatinine of 1.7.  February 2007 laboratory findings 
documenting a BUN of 29 and creatinine of 1.7 were also 
noted.  The impression was chronic kidney disease likely from 
long standing history of hypertension.  Urinalysis was devoid 
of protein or blood to suggest an active glomerulonephritis.  
The physician noted that obstruction may be contributory as 
well given the veteran's history.   

The veteran also presented testimony at an October 2007 Board 
hearing in support of his claim.  During this hearing the 
veteran noted that the Statement of the Case referred to 
frequent attacks of colic with infection necrosis.  He 
related he was not sure what that meant but assumed this 
referred to the hydronephrosis.  He noted he would get this 
condition intermittently with pain and cramps in the side and 
explained he treated the condition with over the counter 
medication.  He described residual ureteropelvic junction 
obstruction.  He also related that he "dribbled" and wore 
pads. 

In sum, the veteran has subjective complaints of pain, or 
renal colic, and occasional dribbling; however, these 
symptoms were not accompanied by infection or impaired kidney 
function as required by 38 C.F.R. § 4.115b, Diagnostic Code  
7509.  In fact, the November 2006 VA examination indicated 
kidney function was normal and cited the September 2005 
triple nuclear renal static function flow study that 
described the left kidney contributing 55 percent of overall 
kidney function and the right kidney contributing 45 percent.  
While there were instances of elevated serum findings (BUN, 
creatinine and eGFR) these appear to be related to the 
veteran's coronary artery disease treatments.  For example, 
the first instance of elevated laboratory findings was 
concurrent with the June 2005 cardiac catheterization.  The 
next episode of increased serum levels occurred after the 
aortic aneurysm repair.  The November 2006 VA examiner 
indicated that an August 2006 renal function study prior to 
aortic aneurysm repair was normal.  While the examiner noted 
the November 2006 renal function studies showed elevated 
serum levels, the examiner indicated these findings were 
attributed to effects of the aortic surgery.  Accordingly, an 
increased evaluation under Diagnostic Code  7509is not 
warranted.

The Board also considered whether an increased evaluation was 
warranted under another Diagnostic Code pertaining to 
genitourinary disabilities; however, there is no evidence the 
veteran has constant albuminuria with some edema or a 
definite decrease in kidney function or hypertension at least 
40 percent disabling to warrant an increased evaluation under 
the criteria for renal dysfunction.  38 C.F.R. § 4.115a.  
While the veteran described "dribbling" and indicated he 
wore an absorbent pad, there is no evidence the veteran 
changed absorbent materials 2-4 times per day at any time 
during the period on appeal to warrant an increased under 
voiding dysfunction.  Furthermore, the November 2006 VA 
examiner attributed the dribbling to the veteran's history of 
prostate cancer.

Similarly, there was no indication the veteran voided at 
intervals of less than one hour or awakened to void 5 or more 
times per night to warrant an increase under urinary 
frequency.  Rather, the most recent VA examination reflected 
a frequency of every 2-3 hours during the day and nocturia 2-
3 times during the night.  Nor is there evidence of any 
urinary tract infections to warrant an increased evaluation 
under those criteria.  Accordingly, the preponderance of the 
evidence is against the assignment of an increased evaluation 
under another diagnostic code.

In sum, while the veteran contends that the service-connected 
disorder has increased in severity, as a layperson he is only 
competent to report observable symptoms - not clinical 
findings which are applied to VA's Schedule for Rating 
Disabilities.  Compare  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).  
Therefore, an evaluation in excess of 20 percent for status 
post pyelolasty with flank pain is denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hand Numbness

The RO initially granted service connection for left hand 
numbness in a September 1995 rating decision under 
38 U.S.C.A. § 1151.  At that time a 10 percent evaluation was 
assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 
8615-8616.  The veteran contends the current rating 
evaluation does not accurately reflect the severity of his 
disability.  The record reflects the veteran is right handed 
and, as such, the left hand is the minor extremity for rating 
purposes.  

The veteran's left hand numbness was evaluated under 
Diagnostic Codes 8515 and 8516 for paralysis of the median 
and ulnar nerves respectively.  Under these diagnostic codes, 
a 10 percent evaluation is assigned for mild incomplete 
paralysis of the minor extremity.  A 20 percent evaluation is 
warranted for moderate incomplete paralysis of the minor 
extremity.  A 40 percent evaluation is assigned when there is 
severe incomplete paralysis of the minor extremity.  The term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree. 38 C.F.R. § 
4.124a, Note.  

Under Diagnostic Code 8515, a 60 percent evaluation is 
assigned for complete paralysis of the median nerve of the 
minor extremity marked by the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbance.  Under 
Diagnostic Code 8516, a 60 percent evaluation is assigned for 
complete paralysis of the ulnar nerve of the minor extremity 
marked by the "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
the wrist weakened.

The veteran underwent a VA examination in May 2005 to assess 
the severity of the left hand numbness.  The veteran 
indicated he was fine until the 1970s when he underwent 
carpal tunnel syndrome procedures and a procedure to fuse the 
bones.  Since then he had wrist pain although he denied using 
splints or taking medication.  He indicated the hand 
constantly felt "dead."  He was right hand dominant.  
Clinical examination showed diminished sensation throughout 
the left hand with 3/5 motor strength.  There was no atrophy 
and there was good finger coordination.  The impression was 
left hand numbness which was a post service condition due to 
carpal tunnel syndrome. 

A June 2005 VA outpatient treatment examination reflected the 
veteran complained of pain radiating over the thumb and index 
finger consistent with radial sensory neuropathy.  The carpal 
fusion incision crossed the radial nerve 3 times at the 
wrist.  Clinical examination reflected slightly decreased 
sensation of the radial sensory nerve of the dorsal thumb, 
index and middle fingers.  Wrist motion was found to 45 
degrees and finger and thumb motion was full.  Tinel's sign 
was negative at the radial and median nerve.  There was no 
thenar atrophy and the scars were soft and nontender.  The 
impression was radial neuritis, sensory.    

During the October 2007 Board hearing the veteran explained 
that he had left hand numbness after he underwent an 
operation to fuse the wrist and three bones.  He explained 
they tried to take the pins out and it was this procedure 
that damaged his wrist and hand.  As such, the veteran 
explained there were mistakes in his file and cited the 
Statement of the Case that indicated he was "fine until 
1970" and then noted his hand felt dead.  The veteran 
clarified the symptoms were not due to the surgery in 1970 
but were a result of the removal of pins in August 1989.  He 
indicated the condition had worsened.  He described constant 
numbness from the wrist through the forefinger and back of 
the hand.  The veteran indicated the other two little fingers 
and one next to it also became at numb at times.  He further 
attested the wrist had a steady, aching pain that never went 
way.  He described treatment with medication.  The veteran 
indicated that he was able to use the left hand but noted 
there was numbness and pain and he used of a splint to 
perform heavy work.  He was able to drive with his right 
hand.  

When the evidence is reviewed in light of the above rating 
criteria, the Board finds that the preponderance of the 
evidence is against the claim and an increased evaluation is 
not warranted.  Specifically, there is no evidence the left 
hand numbness approximates the criteria for moderate 
incomplete paralysis.  Rather, while there are complaints of 
numbness and objective findings of some diminished sensation, 
the veteran retained full motion of the wrist and even 
testified he was able to use the left hand.  As such, the 
evidence indicates the nerve involvement is wholly sensory 
and therefore, the current 10 percent evaluation is 
appropriate.  See 38 C.F.R. § 4.124a, note.  Accordingly, an 
evaluation in excess of 10 percent for left hand numbness is 
denied.

Conclusion

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether staged 
ratings were appropriate.  However, in the present case, the 
veteran's symptoms of renal function and left hand numbness 
remained constant throughout the course of the period on 
appeal and as such staged ratings are not warranted.  

Additionally, in reaching this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Service connection for coronary artery disease status post 
coronary artery bypass graft is denied.

An evaluation in excess of 20 percent for status post 
pyeloplasty with flank pain is denied.

An evaluation in excess of 10 percent for left hand numbness 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


